MEMORANDUM **
Christopher Brown appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal without leave to amend of his complaint against the County of Santa Barbara, County Supervisor Naomi Schwartz and County Counsel Shane Stark.
The district court correctly dismissed Brown’s First Amended Complaint because it was time-barred and he failed to establish any proper ground for tolling of the one-year statute of limitations. Fink v. Shedler, 192 F.3d 911, 914 (9th Cir.1999) *582(42 U.S.C. § 1983); Johnson v. State of California, 207 F.3d 650, 653 fn. 2 (9th Cir.2000) (42 U.S.C. §§ 1981 and 1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.